Citation Nr: 1423967	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for diabetes mellitus associated with herbicide exposure.  

The Board subsequently remanded the case for the issuance of a statement of the case in October 2010.  That adjudicative action was completed, and the case was returned to the Board for appellate review.

A hearing was held on April 20, 2012, in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain the Veteran's service personnel records, procure relevant deck logs, and fully develop a claim regarding exposure to herbicides.

The Veteran contends that he was exposed to Agent Orange when he went on land in Subic Bay, the Republic of the Philippines, for rest and recuperation during his service aboard the USS Meyerkord (DE-1058).

As an initial matter, although the Veteran's VA claims file contains service treatment records, the Veteran's service personnel records are absent.  Such records are needed to document the Veteran's period of service aboard the USS Meyerkord.  On remand, the Veteran's complete service personnel records should be requested and associated with the claims file.

Additionally, the Veteran was not able to identify the dates during which the USS Meyerkord docked in Subic Bay.  On remand, the AOJ should obtain the record deck logs and pertinent ship histories of the USS Meyerkord for the period in which the Veteran served onboard, to be determined from the Veteran's service personnel records.

Finally, the Board notes that the Veteran's claim relates to exposure to herbicides in Subic Bay.  VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam (RVN) or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In the Veteran's case, records were only requested from the JSRRC, regarding general exposure to herbicides and the Veteran's potential presence in RVN, and no development was requested regarding the potential use and storage of herbicides in Subic Bay.  Accordingly, VA neglected to contact the Compensation Service, and made an incomplete request for information from the JSRRC.  In light of this, development consistent with the M21-1MR should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC regarding the transportation, storage and use of herbicides in Subic Bay and the Veteran's potential exposure to Agent Orange when on land in Subic Bay.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses, positive and negative, must be documented in the claims file.
As required under 38 C.F.R. § 3.159(c)(2), the AOJ must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  If the AOJ reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file. 

2.  Thereafter, contact the Department of the Navy, NPRC, JSRRC, and any other appropriate records depository, in an effort to obtain for the record deck logs and all pertinent ship histories for the USS Meyerkord (DE-1058) during the period that the Veteran served onboard.  

As required under 38 C.F.R. § 3.159(c)(2), the AOJ must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  If the AOJ reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file. 

3.  Send the Veteran a request that he provide the approximate dates and describe the nature of his alleged exposure to herbicides in Subic Bay.  

4.  After waiting the appropriate time for the Veteran's response, contact the VA Compensation Service and provide them with the Veteran's detailed description of alleged herbicide exposure.  Request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or stored at Subic Bay, the Republic of the Philippines, as alleged by the Veteran.  The results of this development should be documented. 

5.  If herbicide exposure is not verified by the Compensation Service, seek verification from the JSRRC. Forward a list of the dates the Veteran was present at Subic Bay, as determined through a review or his service personnel records as well as deck locks and ship histories of the USS Meyerkord, along with his contentions regarding the nature of his exposure, to JSRRC, and request verification of his exposure to herbicides.  

If insufficient information is present to permit a search by the JSRRC, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

The results of this development should be documented. 

6.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



